DETAILED ACTION
	This Office Action is responsive to the October 11, 2022 Amendment (“Amendment”) and accompanying arguments and remarks (“Remarks”).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art

KR20170114259A to Kim et al. (“KIM’259)
KR20120129247A to Kim et al. (“KIM’247)
US2014/0072720 to Watkins (“WATKINS”) 
KR1020170052816 (previously cited “KIM’259”)
US2021/0323068 to Nauka et al. (previously cited “NAUKA”)
Park et al., Rapid, cool sintering of wet processed yttria-stabilized zirconia ceramic electrolyte thin films. Sci Rep 7, 12458 (previously cited Year: 2017)
Yu et al. Review of flash sintering: materials, mechanisms and modelling, Advances in Applied Ceramics, 116:1, 24-60, DOI: 10.1080/17436753.2016.1251051 (previously cited Year: 2017)
US2017/0098857 to Carlson discloses xenon lamp sintering of copper oxides.
Abstract of Mitchell and Wood, Rapid and Low Temperature Densification of Gadolinia Doped Ceria Barrier Layers by Photonic Curing, Technical Report No. DOE-nanohmics-SC0017134, Publication Date 2017-12-04
US2017/0009329 to Hunt et al. discloses additive manufacturing processes where partial or moderate sintering is conducted on powder compositions, followed by a later step of more complete sintering, wherein sintering may be accompanied by deposition of a carbon layer on top of the powder compositions (¶ [0019]-[0023]).

Response to Amendment
	The Amendment received October 11, 2022 has been entered.
	Claim 1 has been amended to specify that the electrode material consists of ceramics, metal oxides, or a mixture thereof and to clarify the claim language. Claims 2 and 6 have been amended to clarify the claim language.
	Claim 11 has been amended to state the electrode material consist of ceramic, metal oxide, or combinations thereof, and to specify that the electrode is not in tension in the direction of the major face. Claim 12 has been amended to correspond with that of parent claim 11.
	Claim 26 is newly entered.
	The Applicant notes support for the amendment “is found throughout the specification” and “[n]o new matter has been added” however no specific portion of the Specification is identified as support for the amended claim language. Remarks at 6.
	Support is provided by the Specification for the amended claim language pertaining to the electrode materials (including for example ¶165 and ¶126).
	Regarding the language of amended claim 11 reciting “the electrode is not in tension in the direction of the major face,” the Office does not observe support for these limitations in the Applicant’s originally filed disclosure. The word “tension” in context of the electrode is not stated once throughout the Specification. Specification ¶196 states that compressive stress is applied to the electrolyte after heating from the first and second substrate, however this does not support the absence of tensile stresses as stated by the presently amended claims. Accordingly, amended claim 11 and those dependent therefrom are rejected below under 35 U.S.C. 112(a).
Response to Arguments
	The Applicant’s arguments and remarks received October 11, 2022 have been fully considered. 
	The Applicant contends that the amendment to Claim 1 overcomes the rejection over Jakus in view of Watkins because the references do not disclose sintering electrode material that consists of ceramic, metal oxides, or combinations thereof. This argument is persuasive in view of the amended claim language because the cited references do not disclose the claimed electrode material consisting of ceramics, metal oxides, or mixture thereof and sintering the electrode material in dry particulate form using a xenon lamp as required by Claim 1. The rejection is accordingly withdrawn.
	The Applicant contends that the amendment overcomes the rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Jakus and Watkins further in view of Symeonidis because the cited references do not teach using a xenon lamp to sinter the claimed electrode materials in dry particulate form as required by the amended claim. This argument is persuasive and the rejection is withdrawn.
	Regarding the rejection of Claims 11-15 under 35 U.S.C. 103 as being unpatentable over Jakus and Watkins, further in view of Mohanram, the Applicant contends that the amendment overcomes the rejection because the claimed process results in a structure where no tension is present in the direction of the major face of the electrode, as required by the amended claim language, and in contrast to what is taught by Jakus and Mohanram. The Applicant further contends that one of ordinary kill in the art would not expect material consisting of ceramic and/or metal oxides to successfully be sintered by a layer-by-layer process. Remarks at 9, 10. This argument is persuasive in part because the cited references do not disclose that the electrode is not in tension in the direction of the major face of the electrode as required by the amended claim language. The rejection is accordingly withdrawn.
	Regarding new Claim 26, the Applicant contends that the cited prior art does not disclose “wherein the electrode is sintered by a xenon lamp” and accordingly the claim is allowable. It is respectfully submitted that this argument is not persuasive and new grounds of rejection are asserted below.
Claim Interpretation
	The claimed term “major face” is interpreted in view of the Specification ¶63, duplicated below.
[63] In this disclosure, a major face of an object is the face of the object that has a surface area larger than the average surface area of the object, wherein the average surface area of the object is the total surface area of the object divided by the number of faces of the object. In some cases, a major face refers to a face of an item or object that has a larger surface area than a minor face. In the case of planar fuel cells or non-SIS type fuel cells, a major face is the face or surface in the lateral direction.

	The claimed term “sintering” is interpreted in light of the Applicant’s disclosure, and in view of the understanding of a person having ordinary skill in the art, to require a process of forming a solid mass of material by the application of heat, pressure, or some other form of energy to materials or a mixture of materials. For example, applying heat or pressure to a loose mixture of powders including a resin, where following the application of heat or pressure the mixture of powders is bonded together to form a solid mass and the powders are no longer a loose mixture of powders. An alternative example is applying a high amount of thermal energy, such as by heating to over 1,000°C, to a mass of inorganic powders, such that the mass of inorganic powders is densified and a solid mass of material is obtained.
	The Applicant’s description of sintering at ¶[0072] and [0133] of the Specification are duplicated below for reference.
	¶ [0072] In this disclosure, sintering refers to a process to form a solid mass of material by heat or pressure, or a combination thereof, without melting the material to the extent of liquefaction. For example, material particles are coalesced into a solid or porous mass by being heated, wherein atoms in the material particles diffuse across the boundaries of the particles, causing the particles to fuse together and form one solid piece. In this disclosure and the appended claims, Tsinter refers to the temperature at which this phenomenon begins to take place.
	¶ [0133] Sintering is the process of compacting and forming a solid mass of material by heat or pressure without melting it to the point of liquefaction.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 11 requires “the electrode is not in tension in the direction of the major face,” however, written description support for these limitations in the Applicant’s originally filed disclosure is not present for the scope of claim 11 as currently written. The word “tension” in the context of the electrode is not stated once throughout the Specification. Specification ¶196 teaches that compressive stress is applied to the electrolyte after heating from the first and second substrate, however this does not support the absence of tensile stresses as requires by the presently amended claims
The Applicant’s Remarks state “[t]he present invention teaches a layer-by-layer sintering process that inherently avoids tension or compression in the resulting sintered layers in the direction of their major faces when compared to a co-sintering process ..” and “by using what is taught in the present disclosure, an electrode is produced in which there is no tension in the direction of the major face of the electrode.” Remarks at 9-10.
While this argument is noted, sufficient evidence of this allegedly inherent phenomenon is not present in the Applicant’s originally filed disclosure, and the Applicant’s arguments and remarks regarding this claimed feature is not sufficient to provide written description support under the requirements of 35 U.S.C. 112(a). 
For example, the Applicant states that no tensile or compressive stresses are present in the electrode in the direction of the major face of the electrode without providing any evidentiary support in the originally filed disclosure. Furthermore, because of the lack of description provided, it is unclear if the alleged lack of tensile or compressive stresses within the sintered layer pertains to all of the claimed electrode materials and claimed variations thereof sintered under any parameters when sintered by xenon lamp. Or, instead, if certain conditions, materials, and processing are required to achieve the claimed lack of tension. Additionally, in view of the lack of written description provided by the Applicant’s original disclosure, it is unclear what magnitude of tensile stresses within the electrode layer are present, where the claim language and the Applicant’s argument assert that no tensile stresses whatsoever are present in the direction of the major face of the sintered electrode.
	Because the Applicant’s originally filed disclosure does not describe an absence of tensile stresses within the electrode in any way, including for the full scope of the claimed invention, Claims 11-15 fail to satisfy the 35 U.S.C. 112(a) written description requirement. 
Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 11, and those claims dependent therefrom, lack sufficient disclosure to enable one of ordinary skill in the art to make and use the full scope of the claimed invention without undue experimentation. The Applicant’s originally filed disclosure lacks any description or guidance whatsoever with respect to how to make the claimed sintered electrode that achieves a complete lack of tensile stresses within the direction of the major face of the electrode for the claimed electrode materials.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
•	 (A) The breadth of the claims;
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill;
•	(E) The level of predictability in the art;
•	(F) The amount of direction provided by the inventor;
•	(G) The existence of working examples; and
•	(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

	In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
	Here, the breadth of the claim is large and includes any sintered electrode comprising an electrode material consisting of ceramic, metal oxide, or combinations thereof, wherein the electrode is electronically conductive across the major face of the electrode, and wherein the electronically conductive major face of the electrode. A specific product-by-process limitation is not provided, for example, limiting the sintering process to xenon lamp sintering of dry particulate material having a strain rate tensor relationship with an adjacent contacting material layer. 
	The nature of the invention, the state of the prior art, the level of one of ordinary skill, and the level of predictability in the art each supports the requirement for further description than what has been provided by the Applicant. Achieving a complete lack of tensile stress within the electrode layer using the method of Claim 1 is not expressly taught by the prior art of record.
	Furthermore, the Applicant has provided no direction or working examples to guide one of ordinary skill in the art to make or use the claimed invention to achieve a sintered electrode having a complete absence of tensile stress within the sintered electrode along the major face of the electrode.
	Because one of ordinary skill in the art reading the Applicant’s originally filed disclosure would be unable to make or use the claimed invention without undue experimentation, Claims 11-15 are rejected under 35 U.S.C. 112(a) for failure to satisfy the enablement requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0019493 to Jakus et al. in view of US2014/0072720 to Watkins et al., KIM’259, and KIM’247.

	Regarding Claim 1, JAKUS discloses a method of making an electrode for an electrochemical reactor (abstract, ¶ 3-6) comprising: providing a template (¶ 3-6, ¶ 76-81 where the template comprises a substrate with green state printed electrode regions and channel regions including sacrificial material); and depositing electrode material such that the electrode material is in contact with the template (electrode material is in contact with the channel region sacrificial material); wherein the template is provided in a form that produces channels in the electrode material when at least a portion of the template is removed (channels are produced after the channel sacrificial material is burned out during heat treatment, ¶ 3-6, ¶ 76-81).
JAKUS further teaches sintering the electrode material without removing the template as required by Claim 1. Consistent with the Applicant’s disclosure and the Applicant’s description of the term “sintering,” JAKUS first forms a solid mass of material by heat or pressure, without melting it to the point of liquefaction, prior to subsequent heat treatment to remove a sacrificial material to form channels or pores in the fuel cell component. For example, JAKUS teaches that the cathode, electrolyte, and anode are bonded together to form “a green body cell” and then the green body cell is co-sintered. JAKUS at ¶ [0004]-[0005]. The bonding process to form the green body cell may comprise hot press lamination where the application of heat and pressure bonds the layers together. JAKUS at ¶ [0046]. This process of applying heat and pressure to form a solid mass is consistent with the Applicant’s own definition of “sintering” and accordingly JAKUS teaches (1) sintering the various layers by hot pressing or hot press lamination without removal of the sacrificial material to form a green body cell, and (2) subsequently heat treating to further sinter the material at significantly higher temperatures to volatilize the sacrificial material and form the final cell structure. JAKUS at ¶[0039].
JAKUS does not teach sintering the electrode material in dry particulate form using a xenon lamp, without removing the template, however this process is known in the art.
WATKINS teaches additive manufacturing methods for forming a fuel cell electrode and a fuel cell electrolyte (abstract, ¶92-93), the method comprising deposition of fuel cell component material layer, such as electrode material layers comprising YSZ or GDC nanoparticles (¶92-93), applying a mold or template to create a desired pattern and contour, and then irradiating the fuel cell material nanoparticle layer with electro magnetic radiation from a xenon lamp in order to sinter the layer (Fig. 1, Fig. 1A, Fig. 1B, Fig. 1C each illustrate xenon lamp irradiation of the nanoparticle layer). This process enables bonding of the nanoparticles without a traditional high temperature annealing or sintering (¶66; ¶91; ¶139), and enables rapid sintering to take place on various low temperature substrates without damaging the substrate (¶139) thus facilitating manufacturing and handling efficiency.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified JAKUS sintering process to comprise xenon lamp EMR irradiation as taught by WATKINS and the motivation for doing so would have been to use a method known to improve manufacturing and handling efficiency for the manufacture of fuel cell components including electrode and electrolyte materials as taught by WATKINS. In addition this would provide reduced sintering time as taught by WATKINS.
JAKUS and WATKINS are silent with respect to the deposited composition containing an electrode material consisting of ceramics, metal oxides, or mixtures thereof, where sintering takes place when the electrode material is in dry particulate form using a xenon lamp.
KIM’259 discloses depositing a composition comprising oxides or ceramics, drying the composition with xenon lamp light to form particles, and sintering the particles that are in dry particulate form using xenon lamp light (abstract, Fig. 1). 
KIM’247 discloses depositing a composition comprising oxide or ceramics nanoparticles, drying the deposited composition, and sintering the dry particles having particle boundaries to form a sintered oxide or ceramic layer (abstract, Fig. 1-3).
Before the effective filing date of the claimed invention it would have been further obvious to one of ordinary skill in the art to have modified JAKUS to comprise sintering by xenon lamp light of the electrode material consisting of ceramics, metal oxides, or mixtures thereof, the electrode material in dry particulate form at the time of sintering with xenon lamp resulting in the claimed invention. The motivation for doing so would have been to use known sintering methods suitable for use with additive manufacturing processes as taught by KIM’259 and KIM’247, and known to provide a sintering process that is rapid and conducted at low temperatures compared to conventional sintering, and avoids problems associated with high temperature treatment such as thermal expansion issues and performance degradation (KIM’247).
	Regarding Claim 2, JAKUS further discloses the method of claim 1, wherein the electrode material comprises Ni, NiO, YSZ, LSM (¶ 79-82).
	Regarding Claim 3, JAKUS further discloses the method of claim 1, where the template comprises graphite (¶ 79).
	Regarding Claim 4, JAKUS further discloses the method of claim 1, wherein the template comprises dispersed metal oxide particles (green electrode material regions prior to heat treatment include dispersed metal oxide such as NiO; ¶ 79).
	Regarding Claim 5, JAKUS further discloses the method of claim 1, wherein providing a template comprises printing the template or printing precursors that combine to form the template (¶ 79-82, ¶ 3-6, where the green materials are printed).
	Regarding Claim 6, JAKUS further discloses the method of claim 1, wherein the electrode material is deposited slice by slice (¶ 16, stacked layers are printed layer by layer; ¶ 79-82 rows of electrodes are printed row by row which also is equivalent to slice by slice as claimed). Modifying JAKUS in view of WATKINS results in the claimed invention wherein the layers of fuel cell materials are sintered slice by slice using a xenon lamp as taught by WATKINS.
	Regarding Claim 8, JAKUS further discloses the method of claim 1, wherein the depositing is performed using inkjet printing (¶ 19, printing of precursor ink compositions using 3D print head nozzle).
	Regarding Claim 9, JAKUS further discloses the method comprises removing at least a portion of the template to produce the channels in the electrode material wherein removing comprises heating and vaporization of the sacrificial material (¶79-82) which meets the limitations of claim 9 including removal by heating and vaporization.
	Regarding Claim 10, JAKUS further discloses the method of claim 9, wherein the removing takes place after the electrochemical reactor is formed or when the electrochemical reactor is first operated (¶ 4, co-sintering the green body cell takes place after the electrochemical reactor is formed).
	Regarding Claim 26, JAKUS further discloses a sintered electrode for an electrochemical reactor comprising electrode material and a template (Fig. 1, template 100, 101), wherein the template occupies channels in the electrode material (Fig. 1, central portion 103 of anode 102 or cathode 104 central portion 105), wherein the reactor comprises an electrolyte in contact with the electrode (Fig. 1, electrolyte 108 in contact with portion of the anode including anode and portion of the cathode such as anode transition film and cathode transition film respectively), wherein the electrode is electronically conductive across the major face of the electrode (¶42, cathode has high ionic and electronic conductivity).
	JAKUS is silent with respect to the electronically conductive major face of the electrode being the same in area as the major face of the electrolyte.
	The claim language as currently written is drawn to a sintered electrode for an electrochemical reactor and does not require an electrolyte material which instead is recited as part of the reactor for which the claimed electrode is intended to be used for. Accordingly, modified JAKUS as asserted above meets all of the claimed structure as currently recited.
	JAKUS is silent with respect to the claim limitations “wherein the electrode is sintered by a xenon lamp.” However modified JAKUS teaches all of the positively recited structure and accordingly meets the claim.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JAKUS in view of WATKINS, KIM’259, and KIM’247, further in view of US2018/0250746 to Symeonidis et al.

	Regarding Claim 7, JAKUS discloses the method of claim 6, and does not disclose wherein the electrode material is sintered slice by slice using electromagnetic radiation.
	However, SYMEONIDIS discloses three dimensional printing of inorganic porous material objects (abstract, ¶ 184) wherein a layer of material containing sacrificial pore former material is deposited and then sintered using electromagnetic radiation (such as by selective laser sintering – SLS, ¶ 159, abstract) and the electromagnetic radiation may sinter the green printed material layer by layer (¶ 159; ¶ 211).
	Before the earliest effective filing date of the instant Application, it would have been obvious to one of ordinary skill in the art to have modified the method of JAKUS to comprise layer by layer (slice by slice) selective laser sintering of the green printed material. The motivation for doing so would have been to utilize a method known in the art to be suitable for sintering additive manufactured three dimensionally printed objects as taught by SYMEONIDIS.
	Additionally, it would have been obvious to have modified JAKUS in view of WATKINS and SYMEONIDIS to comprise the method of sintering the material slice by slice using a xenon lamp as taught by WATKINS because SYMEONIDIS teaches that in additive manufacturing processes it is beneficial to sinter slices of material “slice by slice” and WATKINS teaches the use of xenon lamp sintering is an efficient and effective method of sintering layers of fuel cell component material in additive manufacturing processes.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JAKUS in view of WATKINS, KIM’259, and KIM’247, further in view of US2013/0093129 to Mohanram et al.

	Regarding Claim 11, JAKUS further discloses an electrode for an electrochemical reactor comprising electrode material and a template, wherein the template occupies channels in the electrode material (as discussed above, see ¶ 3-6, 79-82. Fig. 1). JAKUS further teaches the electrode material consists of ceramic, metal oxide, or combinations thereof as discussed above, such as NiO and YSZ.
	JAKUS is silent with respect to embodiments wherein the reactor comprises an electrolyte in contact with the electrode, wherein the electrode is electronically conductive across the major face of the electrode, and wherein the electronically conductive major face of the electrode is the same in area as the major face of the electrolyte as required by instant Claim 11. However, these features are known in the art.
	MOHANRAM discloses an electrochemical reactor (abstract, solid oxide fuel cell which is an electrochemical reactor) comprising at least one unit (Fig. 1, Fig. 2 unit cell 200), wherein the unit comprises an interconnect (Fig. 2, interconnect 107), an anode and a cathode (Fig. 3-4, electrodes 301, 303), a gas- tight electrolyte (Fig. 1-4, electrolyte 101) between the anode and the cathode and wherein the unit has a thickness of no greater than 1 mm (430, average thickness of the electrolyte is not greater than 1 mm, and in some embodiments, not greater than 25 microns and at least about 1 micron), wherein the anode is electronically conductive across the major face of the anode (440-42, including cermets such as those containing Ni), wherein the electronically conductive major face of the anode is the same in area as the major face of the electrolyte (as shown by Fig. 1-4 where the anode and electrolyte are coextensive), and wherein said interconnect comprises no fluid passages (434, the interconnect is a thin and planar layer and the electrodes may have fluid passageway channels instead of the interconnect, see 744).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the fuel cell of JAKUS to comprise an electrolyte in contact with the electrode, wherein the electrode is electronically conductive across the major face of the electrode, and wherein the electronically conductive major face of the electrode is the same in area as the major face of the electrolyte as required by instant Claim 11. The motivation for doing so would have been to use a known SOFC configuration as taught by MOHANRAM that provides a compact structure, enables thin layers, and simplified processing as taught by MOHANRAM.
	JAKUS is silent with respect to the claim limitations “the electrode is not in tension in the direction of the major face” of the electrode. However, modified JAKUS comprises all of the claimed structure, made by the disclosed method and the method of claim 1, and accordingly necessarily results in all of the claimed structure including an absence of residual tensile stress within the electrode in the direction of the major face of the electrode as claimed.
	Regarding Claim 12, JAKUS further discloses the electrode of claim 11, wherein the electrode material comprises Ni, NiO, YSZ, or LSM (¶ 79-82).
	Regarding Claim 13, JAKUS further discloses the electrode of claim 11, wherein the template comprises carbon, graphite, graphene, cellulose, metal oxides, polymethyl methacrylate, nano diamonds, or combinations thereof (¶ 79-2, graphite sacrificial material).
	Regarding Claim 14, JAKUS further discloses the electrode of claim 11, wherein the channels extend across the length of the electrode in the direction of fluid flow when the electrode is in use (as shown by Fig. 1 and described by ¶ 79-82; ¶ 3-7).
	Regarding Claim 15, JAKUS further discloses the electrode of claim 11, wherein the channels have a height that is less than the thickness of the electrode (¶ 109 embodiment wherein the channels and struts are 400 microns in height and the annulus of the electrode is 510 microns setting the thickness of the overall electrode to be greater than the channel height as claimed; ¶ 107 describes a thick annulus surrounding the electrode channel region).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729